

114 HR 6284 IH: Eliminate Price Increases Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6284IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Smith of Washington introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to prohibit the marketing of authorized generic
			 drugs.
	
 1.Short titleThis Act may be cited as the Eliminate Price Increases Act of 2016 or the EPI Act. 2.Prohibition of authorized genericsSection 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) is amended by adding at the end the following:
			
				(y)Prohibition of authorized generic drugs
 (1)In generalNotwithstanding any other provision of this Act, no holder of a new drug application approved under subsection (c) shall manufacture, market, sell, or distribute an authorized generic drug, direct or indirectly, or authorize any other person to manufacture, market, sell, or distribute an authorized generic drug.
 (2)Authorized generic drugFor purposes of this subsection, the term authorized generic drug— (A)means any version of a listed drug (as such term is used in subsection (j)) that the holder of the new drug application approved under subsection (c) for that listed drug seeks to commence marketing, selling, or distributing, directly or indirectly, after receipt of a notice sent pursuant to subsection (j)(2)(B) with respect to that listed drug; and
 (B)does not include any drug to be marketed, sold, or distributed— (i)by an entity eligible for exclusivity with respect to such drug under subsection (j)(5)(B)(iv); or
 (ii)after expiration or forfeiture of any exclusivity with respect to such drug under such subsection (j)(5)(B)(iv)..
		